           Case 1:19-cr-00463-DLC Document 230
                                           236 Filed 02/11/21
                                                     02/18/21 Page 1 of 2


                                            LAW OFFICES

MEMO ENDORSED                        NEIL M. SCHUSTER
                                               SUITE 2C
                                         555 N.E. 15th STREET
                                       MIAMI, FLORIDA 33132
  NEIL M. SCHUSTER *                                                        TELEPHONE (305 ) 416 - 0324
  ANDREW HORN                                                               TELECOPIER(305 ) 416 - 0325
      OF COUNSEL                                                          e-mail:nei l@neilm schu ster.com
  *ALSO ADMITTED IN COLORADO &
   DISTRICT OF COLUMBIA.
                                                                  The request is denied. The
                                          February 11, 2021       defendant must surrender as
                                                                  directed by 10 a.m. on 2/26/21.
  BY ECF
                                                                  So Ordered: 02-18-2021
  Honorable Denise L. Cote
  United States District Judge
  Daniel Patrick Moynihan United States Courthouse
  500 Pearl Street
  New York, New York 10007

         Re:     United States v. Zalmund Zirkind, S9 19 Cr. 463 (DLC)
                 AGREED LETTER MOTION TO CONTINUE SURRENDER DATE FROM
                 FEBRUARY 26, 2021, PURIM, A JEWISH HOLIDAY, TO MARCH 1, 2021
                 AND TO VERIFY TIME OF SURRENDER.

  Dear Judge Cote:

          On behalf of Mr. Zirkind, this application respectfully seeks an opportunity to surrender to
  commence serving his 84-month jail term on March 1, 2021, instead of February 26, 2021, the day
  which commences the observance of the Jewish holiday, Purim and to confirm the time of
  surrender is 2 PM as per the ore tenus of January 15, 2021 and the JNC filed on January 15, 2021
  as DE 191. Purim is the celebration of deliverance of the Jewish people from their intended
  annihilation. The holiday is observed the evening of February 26-27, which also commences the
  Sabbath. The Defendant respectfully requests his surrender be moved two days later in light of
  his observance of Purim. The Defendant recognizes that he will serve his term during many more
  holidays but respectfully seeks the opportunity to commence serving his jail term on another day.

          In conflict with this Court’s oral and written order, the Defendant received a letter from
  Christina Ramos, Administrative Assistant at the U.S. Probation Office, on February 4, 2021,
  stating the surrender time is 10 AM. Through this application, Mr. Zirkind also seeks to confirm
  the Court ordered 2 PM surrender. Counsel has reviewed this request with the assigned prosecutors
  who agree with the relief requested. We thank Your Honor for your review.


                                                Respectfully submitted,

                                                /s Neil M. Schuster
                                                Neil M. Schuster
        Case 1:19-cr-00463-DLC Document 230
                                        236 Filed 02/11/21
                                                  02/18/21 Page 2 of 2


NMS:asnd
By ECF:
Josh Rothman, PTS, Intensive Supervision Specialist
Stephanie Lake, AUSA
Aline R Flodr, AUSA
Sebastian Swett, AUSA




                                            2 of 2
